Citation Nr: 0832218	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a skin disorder of the 
lips.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which, in part, determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen previously-denied claims of entitlement 
to service connection for a low back disability.  The RO also 
denied service connection for a skin disorder on the merits 
(although that claim had been previously finally denied in a 
January 2000 rating decision).  

In September 2005, the Board issued a decision which 
determined that new and material evidence had not been 
received which was sufficient to reopen the veteran's 
previously-denied claims of entitlement to service connection 
for a low back disability and a skin disorder of the lips.  
The veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated May 11, 2007, the Court vacated 
and remanded the Board's decision as to these claims.  The 
contents of the Court's Order will be described below.

After the May 2007 Order of the Court, the veteran appears to 
have filed a notice of appeal to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In 
September 2007, the Board issued a letter to the veteran 
explaining that it could not proceed on his claim at that 
time due to his pending appeal to the Federal Circuit.  The 
Federal Circuit subsequently dismissed the veteran's appeal 
per the request of both parties in January 2008.  See 2008 WL 
348660 (E.D.N.Y.).  Accordingly, the Board may proceed at 
this time.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.



Issues not on appeal

In the above-referenced May 11, 2007 Order, the Court 
affirmed the Board's September 2005 decision as to the denial 
of service connection for a headache disorder, erectile 
dysfunction and memory loss.  The Board decision as to those 
issues is therefore final, and those issues will be discussed 
no further.  
See 38 C.F.R. § 20.1100 (2007).


REMAND

For the reasons detailed below, this case must be remanded 
for additional evidentiary and procedural development.  

As was noted in the Introduction, in an Order dated May 11, 
2007, the Court remanded these issues to the Board, based 
upon a perceived failure on the part of VA to fulfill its 
statutory duties to notify the veteran of the evidence 
necessary to substantiate the claims and assist the veteran 
with the development of evidence necessary to substantiate 
the claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

VCAA notice

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that to comply with the notice requirements of the 
VCAA, "VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant."  The Court 
also noted that "the VCAA requires [VA] to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  

As was pointed out by the Court in its May 11, 2007 Order, 
the March 2003 VCAA notice letter treated the claim for 
service connection for a skin disorder of the lips as an 
original claim for service connection.  The letter contained 
no notification that the skin claim had been previously 
denied, nor did it inform the veteran of the elements he 
needed to establish in order to reopen the claim, namely in-
service disease or injury and medical nexus evidence.  
Additionally, although the March 2003 VCAA letter indicated 
that the veteran's low back claim had been previously denied, 
it did not provide the veteran with notice of the appropriate 
element he needed to establish so that the claim could be 
reopened, namely medical nexus evidence linking his back 
disability to service.  Remand is therefore necessary for 
compliance with Kent.

Inadequate examination 

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. § 5103A (West 2002).

However, notwithstanding the fact that the claim had been 
previously denied, the veteran's skin claim was treated by 
the RO as an original claim for benefits.  Based on that 
erroneous assumption, the RO ordered further development of 
the claim in the form of a VA skin examination in June 2003.  

The Court found that by providing an examination even if the 
duty to assist had not yet attached, "VA assumed the 
obligation to ensure that the examination was thorough and 
sufficiently detailed."  According to the Court, review of 
the June 2003 VA examination report indicated that the 
"examiner did not affirmatively state that he had reviewed 
the [veteran's] claims file or treatment records, and 
provided virtually no discussion of the [veteran's] medical 
history, or any indication that he had otherwise complied 
with the preliminary instruction in the RO's order for the 
examination."  See the May 11, 2007 Court Order, page 10.  

In light of the inadequacy of the June 2003 report, a new VA 
skin examination is necessary.  See 38 C.F.R. § 4.2 (2007) 
[if an evaluation report does not provide sufficient detail 
of the disability, then the examination is deemed inadequate 
for rating purposes and it must be returned for further 
detail]. 

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which 
complies with the notification 
requirements of the VCAA, to 
include the evidentiary 
requirements as to new and material 
evidence.  Additionally, the 
veteran should be notified of the 
bases for the previous denials of 
his claims (namely lack of in-
service disease or injury and 
medical nexus for the skin claim 
and lack of medical nexus for the 
low back claim), so that he may be 
aware of what evidence would be new 
and material to reopen the claims.  
See Kent, supra.

2.  The veteran should then be 
scheduled for a VA skin examination to 
determine the existence and etiology 
of any current skin disability of the 
lip.  The examiner should review the 
veteran's claims folder and render an 
opinion, with supporting rationale, as 
to (1) whether any skin disability of 
the lip currently exists and (2) 
whether there is any relationship 
between any currently identified skin 
disability of the lip and the 
veteran's military service.  A copy of 
the examination report should be 
associated with the veteran's VA 
claims folder.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate 
the veteran's claims as to whether new 
and material evidence had not been 
received which is sufficient to reopen 
the veteran's previously-denied claims 
of entitlement to service connection 
for a skin disorder of the lip and a 
low back disorder.  If the claims 
remain denied, the veteran should be 
provided with a supplemental statement 
of the case, with a copy to his 
representative.  An appropriate amount 
of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




